IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-16-00195-CV

     IN THE INTEREST OF D.M., N.M., F.M. AND T.T., CHILDREN



                           From the County Court at Law
                               Bosque County, Texas
                              Trial Court No. CV15096


                           MEMORANDUM OPINION


       Appellant A.L. challenges the trial court’s order of termination of her parental

rights to D.M., N.M., F.M., and T.T.

       “Appeals in parental termination and child protection cases are governed by the

rules of appellate procedure for accelerated appeals.” TEX. R. APP. P. 28.4(a)(1). “[I]n an

accelerated appeal, the notice of appeal must be filed within 20 days after the judgment

or order is signed.” TEX. R. APP. P. 26.1(b).

       The trial court signed the order of termination from which A.L. appeals on March

31, 2016. A.L.’s notice of appeal was filed with the trial court clerk on June 9, 2016. A.L.

filed a motion for new trial on April 29, 2016; however, filing a motion for new trial does
not extend the deadline for filing a notice of appeal in an accelerated case. See TEX. R.

APP. P. 26.1(a), (b); In re K.A.F., 160 S.W.3d 923, 928 (Tex. 2005). A.L.’s notice of appeal

was therefore untimely because it was filed more than twenty days after the order of

termination was signed.

        The Clerk of the Court notified A.L. that, unless she showed grounds for

continuing this appeal, it was subject to dismissal for want of jurisdiction. A.L. has not

done so.

        We dismiss this appeal for want of jurisdiction. See TEX. R. APP. P. 42.3(a).




                                                  REX D. DAVIS
                                                  Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed December 6, 2016
[CV06]




In the Interest of D.M.                                                                 Page 2